ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0 Request
	The after final amendment submitted July 1, 2022 will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Proposed Claim Amendments
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search. 
	For the purposes of appeal, the proposed amendments will not be entered and an explanation of how the new or amended claims would be rejected is provided below.
Proposed Claims Filing Date
July 1, 2022
Amended
1, 2, 10
Cancelled
3, 4, 6, 8, 11, 13, 15
Previously Presented
5, 7, 9, 12, 14, 16-20


	The applicant argues support for the claim amendments on page 1, line 28 through page 2, line 16 and page 5 lines 23-25 (Remarks pg. 7 para. 3).
Response to Proposed Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
Jirkova in view of Deva and Boswell
	The applicant argues the present invention advantageously changes the microstructure in spots of welds without modifying the technology properties of the parts of the blank of press-hardening where the concentric shroud controls the flow of cooling medium on the steel blank, guiding the medium away from the steel blank (Remarks pg. 7 para. 4).
	With respect to locally cooling via a plurality of nozzles (i.e. claimed step (b)) then guiding the cooling medium away (i.e. claimed step (c)), Boswell teaches target heat removal at a sub-region of a substrate (i.e. local cooling) (Boswell 3:19-29, 10:27-32, 11:1-7) using a nozzle to direct cooling fluid onto a substrate then using an exhaust passage coaxial with the nozzle to remove spent fooling fluid (i.e. concentric shroud controls flow of cooling medium, including guiding the medium away from the steel bank) (Boswell 3:12-17, 6:30-31, 7:1-2, 8:25-32, 10:9-25, 11:9-14, Figs. 1, 3) advantageously removes cooling fluid so that it does not interact with other parts of the substrate which could lead to undesirable heating around other parts of the substrate (i.e. without modifying the technology properties of the parts away from the cooled spots) (Boswell 3:19-29). “Expected beneficial results are evidence of obviousness of a claimed invention”. MPEP 716.02(c)(II).
	The applicant argues the limitation of “spots for welding” is recited throughout the claim and breaths life and meaning into the claim limitation of “spot for welding” as a structure formed via the method. (Remarks para. spanning pgs. 7-8).
	The examiner respectfully disagrees. During examination in the case of process claims statements reciting the purpose or intended use must be evaluated to determine whether or not the recited purpose or intended use results in a manipulative difference between the claimed invention and the prior art. MPEP 2111.02(II). With respect to amended claim 1, absent evidence to the contrary, “spots for welding” does not result in a manipulative difference between the process of the prior art (i.e. heating, local cooling, guiding away cooling medium, annealing, and transferring, drawing, and hardening; Jirkova [0004], [0005]; Deva 184:2:2, 185:1:2, Fig. 16; Boswell 3:12-29, 6:30-31, 7:1-2, 8:25-32, 10:9-32, 11:1-14, Figs. 1, 3) and that claimed.
	The applicant argues amended claim 10 includes a step of welding at the weld spots as implicitly supported by applicant’s disclosure. (Remarks para. spanning pgs. 7-8).
	The proposed claim 10 step (h) amendment appears to overcome the rejection of Jirkova in view of Deva and Boswell because the prior art is silent to a step of welding.
	Further consideration is necessary to determine whether or not applicant’s specification supports the proposed claim 10 amendment of step (h) “welding the second semi-finished product to another product at the spots for welding to form the spot-welded joints”.
	The applicant argues Bowell teaches an additive manufacturing apparatus with a nozzle configured to direct a cooling fluid onto a substrate for post-welded material, whereas the claimed invention is for treating pre-welded spots and forming structural spots for welding (Remarks pg. 8 para. 2).
	In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonable pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). MPEP 2141.01(a)(I).
In the instant case, Boswell is reasonably pertinent to the problem faced by the inventor and Jirkova of locally cooling via a nozzle applying a cooling medium and guiding away cooling medium via a shroud concentric to the nozzle (Boswell 3:12-17, 6:30-31, 7:1-2, 8:25-32, 10:9-25, 11:9-14, Figs. 1, 3) so that heat removal is target at a sub-region of a substrate (Boswell 3:19-29, 6:30-31, 10:27-32, 11:1-7; applicant’s specification 2:2-9, 3:1-13; Jirkova [0004], [0005]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735